                             GLASS & HOGROGIAN LLP                                        11/20/2019
                        ATTORNEYS AND COUNSELORS AT LAW
                             A Limited Liability Partnership
                           85 BROAD STREET, 18TH FLOOR @ WEWORK
                                    NEW YORK, NY 10004
                                        212-537-6859
                                     FAX NO. 845-510-2219
                                    E-mail: bglass@ghnylaw.com
Bryan D. Glass
   Partner

                                              November 19, 2019

Via ECF
Honorable Katherine H. Parker
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                 Re:   Harriet Harewood v. New York City Department of Education, et al.,
                       Letter Requesting Adjournment of 11/25 Status Conference
                       18 CV 5487 (KPF)(KHP)

Dear Judge Parker:

        I am the attorney for Plaintiff in the above-referenced matter. I write to request an
adjournment of the status conference scheduled for November 25, 2019 at 10:00 a.m. as per the
Court’s order dated October 21, 2019. I have a hearing scheduled for the same day in another
matter.

       I have spoken with Defendant’s attorney and he consents to this request and proposed
schedule. Both Plaintiff and Defendant are available to proceed with the conference on
December 20, 2019, or alternatively on December 23, 2019, if either of those dates are
convenient to the Court. This is the first request for an adjournment of the conference scheduled
for November 25, 2019.

       Thank you for your consideration of this request to adjourn the scheduled status
conference.


                                               1
                                                 Respectfully submitted,
                                                 /s/ Bryan D. Glass
                                                 Bryan D. Glass, Esq.

 c:   Isaac Baskin, Esq., Attorney for Defendants (via ECF)



 APPLICATION GRANTED: The status conference previously scheduled for Monday,
November 25, 2019 at 10:00 a.m. in Courtroom 17-D, United States Courthouse, 500
Pearl Street New York, New York is rescheduled to Thursday, January 9, 2019 at 10:45
a.m.




                                                                           11/20/2019




                                             2
